DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on October 3, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 3, 8, 9, 12, 15, 19 and 20 have been amended; claims 2, 7, 13, 14 and 18 are canceled. Accordingly, claims 1, 3-6, 8-12, 15-17 and 19-22 are pending in this application, with an action on the merits to follow.
Claim Objections
Claims 8 and 19 are objected to because of the following informalities:  
in line 3 of each of claims 8 and 19, “the same direction” should be amended to recite “a same direction”.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 8-12, 15 and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-16 and 19-24 (as numbered prior to renumbering scheduled to occur upon issuance) of copending Application No. 17/734,798 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they recited substantially equivalent subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented (Examiner notes that Application 17/734,798 has been issued a Notice of Allowance, although as of November 1, 2022, the patent associated therewith has not yet been issued, hence this being a provisional nonstatutory double patenting rejection).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8-12, 15 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakic (USPN 7,451,555).
Regarding independent claim 1, Lakic discloses a bladder (bladder #11; Fig. 1) comprising: a first chamber (see annotated Fig. 1 below, which identifies a first chamber; Examiner notes that reference numerals have been removed for better clarity of addressing the claimed structural features) having a first arcuate portion (an arbitrary first arcuate portion is present within the first chamber; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) joining a first medial leg and a first lateral leg that cooperate with the first arcuate portion to provide the first chamber with a substantially U-shape (see annotated Fig. 1 below, wherein a medial leg and a lateral leg within the first chamber are illustrated; the first chamber has a substantially U-shape; Examiner notes that the term “substantially U-shape” combines an approximating term with a shape term, and therefore an exact instance of the shape “U” is not deemed to be required by the prior art in order to meet the claim, giving importance to the broadening term “substantially”); a first web area including a first leg extending along the first medial leg and including a first distal end, a second leg extending along the first lateral leg and including a second distal end (see annotated Fig. 1 below; #34 represents a seam where sheets are bonded together to define the chambers’ walls (see Fig. 13 step, which more clearly shows the seam #34, which represents the first web “area”); Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com); Examiner notes that the term "along" is very broad and has a definition of "on a line or course parallel and close to; continuously beside" (Defn. No. 2 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), and an arcuate portion extending between and connecting the first leg and the second leg (see annotated Fig. 1 below, the first web area has an arbitrary arcuate portion therein), the first distal end and the second distal end extending away from one another (first and second distal ends of the first web area are illustrated to be divergent of one another (i.e. they are shown to extend away from one another)); a second chamber (see annotated Fig. 1 below) having a second arcuate portion joining a second medial leg and a second lateral leg that cooperate with the second arcuate portion to provide the second chamber with a substantially U-shape (see annotated Fig. 1 below); and a second web area including a third leg extending along the second medial leg, a fourth leg extending along the second lateral leg (see annotated Fig. 1 below), and an arcuate portion extending between and connecting the third leg and the fourth leg (see annotated Fig. 1 below), the arcuate portion of the second web area spaced forward from the first distal end of the first web area and the second distal end of the first web area in a direction along a longitudinal axis of the bladder (see annotated Fig. 1 below, wherein the second web area’s arcuate portion is disposed forwardly and spaced from the first and second distal ends of the first web area in a longitudinal axis direction of the bladder).

    PNG
    media_image1.png
    537
    648
    media_image1.png
    Greyscale

Regarding claim 3, Lakic discloses that the third leg includes a third distal end (see annotated Fig. 1 above) and the fourth leg includes a fourth distal end (see annotated Fig. 1 above).
Regarding claim 4, Lakic discloses that the third distal end and the fourth distal end extend away from one another (see annotated Fig. 1 above).
Regarding claim 8, Lakic discloses that the first medial leg, the first lateral leg, the second medial leg, and the second lateral leg respectively extend away from the first arcuate portion and the second arcuate portion in [a] same direction (see annotated Fig. 1 above).
Regarding claim 9, Lakic discloses that the first medial leg, the first lateral leg, the second medial leg, and the second lateral leg respectively extend away from the first arcuate portion and the second arcuate portion in a direction substantially parallel to the longitudinal axis of the bladder (see annotated Fig. 1 above).
Regarding claim 10, Lakic discloses that the bladder of Claim 1 is incorporated into a sole structure (see Fig. 1; Col. 2, Lines 48-50).
Regarding claim 11, Lakic discloses that the bladder of Claim 1 is incorporated into an article of footwear (Col. 2, Lines 48-50).
Regarding independent claim 12, Lakic discloses a bladder (bladder #11; Fig. 1) comprising: a first chamber (see annotated Fig. 1 below, which identifies a first chamber; Examiner notes that reference numerals have been removed for better clarity of addressing the claimed structural features) having a first arcuate portion (an arbitrary first arcuate portion is present within the first chamber; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) joining a first medial leg and a first lateral leg that cooperate with the first arcuate portion to provide the first chamber with a substantially U-shape (see annotated Fig. 1 below, wherein a medial leg and a lateral leg within the first chamber are illustrated; the first chamber has a substantially U-shape; Examiner notes that the term “substantially U-shape” combines an approximating term with a shape term, and therefore an exact instance of the shape “U” is not deemed to be required by the prior art in order to meet the claim, giving importance to the broadening term “substantially”); a first web area including a first leg extending along the first medial leg, a second leg extending along the first lateral leg, and an arcuate portion extending between and connecting the first leg and the second leg (see annotated Fig. 1 below; #34 represents a seam where sheets are bonded together to define the chambers’ walls (see Fig. 13 step, which more clearly shows the seam #34, which represents the first web “area”); Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com); Examiner notes that the term "along" is very broad and has a definition of "on a line or course parallel and close to; continuously beside" (Defn. No. 2 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the first web area including a substantially U-shape (see annotated Fig. 1 below); a second chamber (see annotated Fig. 1 below) having a second arcuate portion (see annotated Fig. 1 below) joining a second medial leg and a second lateral leg that cooperate with the second arcuate portion to provide the second chamber with a substantially U-shape (see annotated Fig. 1 below); and a second web area including a third leg extending along the second medial leg, a fourth leg extending along the second lateral leg, and an arcuate portion extending between and connecting the third leg and the fourth leg (see annotated Fig. 1 below), the arcuate portion of the second web area spaced forward from the first leg of the first web area and the second leg of the first web area in a direction along a longitudinal axis of the bladder (see annotated Fig. 1 below, wherein the second web area’s arcuate portion is disposed forwardly and spaced from the first and second distal ends of the first web area in a longitudinal axis direction of the bladder).

    PNG
    media_image1.png
    537
    648
    media_image1.png
    Greyscale

Regarding claim 15, Lakic discloses that the second web area includes a substantially U-shape (see annotated Fig. 1 above).
Regarding claim 19, Lakic discloses that the first medial leg, the first lateral leg, the second medial leg, and the second lateral leg respectively extend away from the first arcuate portion and the second arcuate portion in [a] same direction (see annotated Fig. 1 above).
Regarding claim 20, Lakic discloses that the first medial leg, the first lateral leg, the second medial leg, and the second lateral leg respectively extend away from the first arcuate portion and the second arcuate portion in a direction substantially parallel to the longitudinal axis of the bladder (see annotated Fig. 1 above).
Regarding claim 21, Lakic discloses that the bladder of Claim 12 is incorporated into a sole structure (see Fig. 1; Col. 2, Lines 48-50).
Regarding claim 22, Lakic discloses that the bladder of Claim 12 is incorporated into an article of footwear (Col. 2, Lines 48-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lakic as applied to claims 1 (regarding claims 5 and 6) and 12 (regarding claims 16 and 17) above, and further in view of EITHER of Harmon-Weiss (hereinafter “Harmon”) (USPN 6,253,466) OR Potter (USPN 5,406,719).
Regarding claims 5 and 16, Lakic teaches all the limitations of claims 1 and 12, respectively as set forth above, but is silent to at least one of the first medial leg and the first lateral leg including a first lobe and a second lobe separated from the first lobe by a first depression defined by a portion of the at least one of the first medial leg and the first lateral leg extending between the first lobe and the second lobe.
Harmon teaches a bladder (cushion #10) for a footwear sole, the cushion including medial and lateral chambers that include grooves #46 extending generally transverse to the longitudinal axis of the sole (see Fig. 2), wherein the grooves serve to increase flexibility of the cushion (Col. 3, Lines 1-5 of Harmon).
Potter teaches a bladder for a footwear sole, wherein the lateral side of the heel end of the bladder includes a leg that has two chamber regions separated by a depression therebetween (see Fig. 8 of Potter).
Lakic, Harmon and Potter all teach analogous inventions in the field of footwear bladders for soles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated EITHER OF the grooves from Harmon OR the depression of Potter into the passageway 56 of heel area 13 of Lakic in order to provide increased flexibility to the bladder during use.  As a result of the modification, at least the first lateral leg would include first and second lobes separated from one another by a first depression (via added grooves from Harmon or depression from Potter) that extends between the first and second lobes.
Regarding claims 6 and 17, the modified bladder of Lakic (i.e. Lakic in view of EITHER of Harmon OR Potter, as applied to claims 5 and 16, respectively, above) is disclosed such that the first depression has a smaller cross-sectional area than the first lobe and the second lobe (the grooves/depression result(s) in a depression with a reduced cross-section as compared to the surrounding areas of the chamber legs that define the lobes).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and the amendments to the claims have been considered. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Any arguments deemed relevant to the updated ground(s) of rejection are addressed below.
Applicant argues, with respect to Lakic, that the “purported second chamber in Lakic is only separated by a single discontinuous seam (36)”.  Examiner notes that seam 36 is not the relied-upon seam for addressing the second web area.  Further, the claims do not recite that the second chamber is “separated” by any particular web area.  Since the identified second web area in the updated ground(s) of rejection above meet the claim limitations as filed, the Lakic reference is maintained as being applicable in an art rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732